DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-6 and 9-12 in the reply filed on 11 October 2022 is acknowledged.
Claims 23-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention III, there being no allowable generic or linking claim. 

Claim Interpretation
In view of the amendments to claim 1, the “siloxane-based compound” is considered to be a material formed by curing a silane, wherein during the curing, the silane undergoes hydrolysis and subsequent condensation to form the claimed siloxane.  
“[Base] layer” as recited in claim 1 is interpreted under broadest reasonable interpretation.  Although some prior art rejections below does indeed have a siloxane-containing layer directly deposited on a substrate of glass or polymer, wherein said substrate maps onto the claimed base layer, it is noted that such a configuration is not required, and that the element in the prior art mapping onto the base layer could be located between the corresponding substrate and siloxane-containing layer of the prior art.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as anticipated by U.S. 2021/0277260 A1 (“Xu”).  The portion of Xu cited below are present in PCT/CN2018/094135, thereby making Xu prior art under 35 U.S.C. 102(a)(2).
Considering claim 1, Xu discloses a coating that is particularly suited to be deposited on glass substrates (Xu ¶ 0141), wherein the coating is formed by curing a composition containing:
-a) fumed silica;
-b) organosilanes according to Formula (I) as disclosed therein, wherein the organosilane is preferably CF3 – (CF2)7 – (CH2)2 – Si(OCH3)3 (viz. heptadecafluorodecyltrimethoxysilane); and
-c) a solvent (id. ¶ 0019-0031, 0044, and 0066).
Xu is analogous, as it is from the same field of endeavor as that of the instant application (coating containing silica and reaction product of fluorinated alkoxysilane).  As Xu expressly discloses that the curing of the composition (via hydrolysis and subsequent condensation) results in the formation of a compound having siloxane bonds (id. ¶ 0029 and 0035-0037), the cured composition contains  a siloxane-based compound that has fluorine.  Xu further discloses that the curable coating composition is applied directly onto a glass substrate (id. ¶ 0171).  Thus, Xu anticipates claim 1.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as unpatentable over U.S. 2014/0049827 A1 (“Fujii”).
Considering claim 1, Fujii discloses an antireflection stack deposited on a transparent substrate such as glass, wherein the antireflection stack comprises alternating layers of high-refractive index and low-refractive index layers, wherein a fourth layer of the stack is a low-refractive index layer and the layer of the stack most distal from the glass substrate (Fujii Abs., ¶ 0027-0028, and Fig. 1).  Fujii discloses that this fourth layer may be formed from curing a solution containing hollow silica and a precursor for forming the matrix of the fourth layer, wherein the precursor is a silane (which condenses to form an organosilicon compound having Si – O – Si bonds, viz. siloxane bonds); Fujii ¶ 0046 – 0058.  Specifically, Fujii discloses that this silane precursor may be a fluorinated alkoxysilane such as heptadecafluorodecyltrimethoxysilane (id. ¶ 0056-0058), which forms a cured product containing fluorine atoms and siloxane bonds (thereby making the cured product a siloxane-based compound).  Either the third layer of the antireflection stack or all layers from the substrate to the third layer of the antireflection stack is considered to be a base layer.  Fujii is analogous, as it is from the same field of endeavor as that of the instant application (coating containing silica and reaction product of fluorinated alkoxysilane).  Given that Fujii expressly discloses usage of fluorinated alkoxysilane with specificity (e.g. stating that usage of such silanes is preferable for imparting antifouling properties; see id. ¶ 0044), the usage of a coating containing both a fluorinated alkoxysilane and hollow silica is considered to be disclosed with sufficient specificity.  Alternatively, if this were not deemed to be the case (which is not conceded), it would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have included fluorinated alkoxysilane for the reasons stated in ¶ 0044 and 0057 of Fujii.  Fujii anticipates or renders obvious claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2006/0204655 A1 (“Takahashi”).
Considering claims 1-3, Takahashi discloses a low reflection layer that is applied directly onto a substrate such as glass, wherein the low reflection layer is formed by curing a composition containing (1) at least one type of silica particles having diameter up to 1000 nm (viz. nanoparticles) and (2) at least one silane, including fluorosilanes; Takahasi abs, ¶ 0063, ¶ 0123, and ¶ 0124.  Takahashi is analogous, as it is from the same field of endeavor as that of the instant application (low reflection coating containing siloxane and silica).  As is well known in the art of silane chemistry (e.g. see the other references cited), silanes hydrolyze and condense into a compound having siloxane bonds; as such the reaction product of the at least one silane forms a siloxane compound containing fluorine.  Takahasi discloses that the silica used include fumed silica and hollow silica particles having diameter of 10 to 100 nm and solid content of 15-20% (id. ¶ 0042, 0049, and ¶ 0162-0188).  Specific examples of hollow silica include those having diameter of 33 nm and solid (shell) content of 20%, which yields a hollow having diameter of 30.6 nm (and within the range of claim 3).  Takahashi renders obvious claims 1-3.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii, as applied to claim 1 above, and further in view of JP 2011/088787 A (referenced below using its machine translation, “JP 787”).  Claims 5 and 6 are as evidenced by NPL on fumed silica)
Considering claim 2, although Fujii discloses usage of hollow silica and (solid) fumed silica (Fujii ¶ 0046 and 0047), Fujii is silent re: using both.
JP ‘787 teaches an antireflective coating that may be applied onto a glass substrate, wherein the antireflective coating contains an organopolysiloxane matrix phase, into which are dispersed both solid and hollow silica particles (JP ‘787 ¶ 0001, 0036, and 0053).  Fujii is analogous, as it is from the same field of endeavor as that of the instant application (glass coatings having antireflective properties); JP ‘787 is analogous, as it is from the same field of endeavor as that of the instant application (glass coatings having antireflective properties).  Person having ordinary skill in the art has reasonable expectation of success that the teachings of JP ‘787 may be combined with that of Fujii, given that both are directed to antireflective coatings having a organopolysiloxane matrix (material formed when condensing silanes), into which is dispersed silica particles.  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have used both hollow silica and solid fumed silica in the fourth layer of the antireflection stack of Fujii, as JP ‘787 teaches that this results in a film better capable of suppressing reflection (JP ‘787 ¶ 0036-0038).  Fujii in view of JP ‘787 thus renders obvious claim 2.
Considering claims 3 and 4, Fujii discloses that the hollow silica has overall size of 40 to 80 nm, with porosity of 20-60% (Fujii ¶ 0049-0051).  It is contended that this range results in shell thickness that would at least overlap the claimed range.  For instance, an 80 nm diameter hollow particle that is 40% porous has an inner spherical void with radius of 29.5 nm (and diameter of 59 nm), thereby leaving a shell of 10.5 nm.  Any 80 nm diameter particle that is less porous would have an even greater shell thickness.  It would have been obvious to one of ordinary skill in the art to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379.
Considering claim 5, it is well-known that fumed silica is amorphous.  Even if this were not true (which is not conceded), Fujii discloses usage of silica that may be amorphous, and this is considered to be applicable to the fumed silica used.  
Considering claim 6, it is well-known that fumed silica has primary particle size of 10 nm.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii, as applied to claim 1 above, and further in view of U.S. 2019/0194066 A1 (“Omote”).  
Considering claim 9, though Fujii discloses a coating for a glass, Fujii is silent re: shape of the glass.
Omote teaches a coated glass, wherein the coated glass may be the cover glass of a display (Omote abs. and ¶ 0016).  Specifically, Omote teaches that a siloxane-based coating 6 is applied to a main surface and a minor surface of the glass 7, wherein the minor surface has inclined sections (Omote ¶ 0019, 0022-0024, and Figs. 9G – 9L).  Omote is analogous, as it is from the same field of endeavor as that of the instant application (coated glass used for displays).  Given that the coated glass of Fujii is used for display purposes, it would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have looked to known designs for glasses used for such purposes (such as those in Figs. 9G – 9L of Omote).  Fujii in view of Omote thus renders obvious claim 9.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii and Omote, as applied to claim 9 above, and further in view of U.S. 2012/0118628 A1 (“Pakula”)
Considering claims 10-12, the coated glass of Fujii and Omote is as discussed above.  It is noted that though Omote teaches glass article having a minor surface having a rounded profile, Omote does not teach the glass having minor surface possessing two inclined surfaces and a vertical surface.
However, such a design for a glass used in displays is known, as shown in Pakula (Pakula ¶ 0040-0042 and Figs. 4A and 4B).  Pakula is analogous, as it is from the same field of endeavor as that of the instant application (displays having a cover glass).  Given that Pakula demonstrates that minor surfaces of a glass article may have other shapes, it would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have used such shapes in lieu of the shapes shown in Figs. 9G – 9L of Omote.  It is noted that this proposed modification would effectively be another way of modifying the solely vertical minor surface as demonstrated by the glasses shown in Figs. 9A – 9F of Omote.  This rationale for supporting a finding of obviousness, where one reference demonstrates that a particular configuration is suitable for a particular intended use, is considered appropriate under the guidelines set forth in MPEP 2144.07.
In the resulting coated glass article of Fujii, Omote, and Pakula, the siloxane coating layer would extend to cover the entirety of the minor surface, thereby reading on claims 10-12.

Response to Arguments
Applicant’s arguments with respect to 35 U.S.C. 112(b) rejection of claims 1-12 (pg. 8 ¶ 6+ of response filed on 28 February 2022, henceforth “Response”) have been fully considered.  In view of amendments to claim 1, the 35 U.S.C. 112(b) rejection of claims 1-12 has been withdrawn.
Applicant’s arguments with respect to all prior art rejections relying on at least the reference Fujii (pg. 10 ¶ 4+ of Response, and applicable to the rejections set forth in ¶ 10, 16-20, 22-23, and 25-27 above) have been fully considered, but they are not persuasive.  As noted in the “claim interpretation” section above, absent direct reading of content of the specification into the claims (which is not proper), there is nothing to suggest that a “base layer” has to be a glass layer or a single layer.  Although it is acknowledged that there are differences between what is disclosed in Fujii and what is disclosed, if Applicant wishes to overcome rejections such as those based on Fujii (having an intervening layer), Applicant should require the first coating layer to directly contact glass material of the base layer.
Applicant’s arguments with respect to 35 U.S.C. 103 rejection of claims 1, 7, and 8 over Xu (pg. 13 ¶ 2+ of Response, and applicable to the rejection set forth in ¶ 5-6 above) have been fully considered, but are not persuasive.  As explained in the rejection, Xu does indeed disclose a single layer directly deposited onto a glass substrate.

Concluding Remarks
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. 2017/0058131 anticipates claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z. Jim Yang/Primary Examiner, Art Unit 1781